Citation Nr: 0330626	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury, to include frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of a cold injury, to 
include frostbite.  In this regard, the Board construes a 
statement received on March 27, 2001 as a timely notice of 
disagreement.

The Board observes that a statement of the case that 
addressed the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disability was issued in April 2001.  Since the veteran did 
not file a substantive appeal, this decision is limited to 
the issue set forth on the preceding page.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
this claim because it was filed before enactment of the law.  
See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 
2003).  However, the factual scenario in Kuzma, as well as 
in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002) cited therein, was that 
proceedings were complete before VA when the VCAA was 
enacted.  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include 
as specified in 38 U.S.C.A. § 5103(a) and (b).  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.

2.  Following completion of any 
additional development indicated, and if 
additional evidence is received, the RO 
should readjudicate the issue on appeal.  
If the benefit sought remains denied, a 
supplemental statement of the case 
should be issued, and the veteran 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


